Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2022

                                       No. 04-22-00362-CV

                                          Steve NUNEZ,
                                             Appellant

                                                  v.

                                       Alma Idalia NUNEZ,
                                            Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 34916
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
         Appellant’s notice of appeal was filed in this court on June 16, 2022. The Clerk of the
Court notified appellant in writing that our records do not reflect that the filing fee in the amount
of $205.00 was paid. In addition, our records contain no evidence that appellant is excused by
statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore ORDERED
that appellant show cause in writing within seven days of the date of this order that either: (1)
the filing fee has been paid; or (2) appellant is entitled to appeal without paying the filing fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for failure to
pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).



                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court